DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paurus et al (US 5162977).
Regarding claim 1, Paurus discloses an electronic device (Fig. 1) comprising: a circuit board (Fig. 1, 100) having a capacitive element (Fig. 1, 140) implemented therein (Fig. 1), wherein the capacitive element comprises a first conductive layer (Fig. 1, 160), a second conductive layer (Fig. 1, 170) disposed below the first conductive layer (Fig. 1), and a solid dielectric material (Fig. 1, 150) disposed between the first and second conductive layers (Fig. 1), wherein the dielectric material has a high dielectric constant greater than 10,000 (1E4) (between 10000-20000 [Col 4, lines 46-54]); and an integrated circuit (Fig. 1, 130) coupled to the circuit board (Fig. 1).  
Regarding claim 5, Paurus further discloses that the capacitive element spans at least one of an entire length or an entire width of the circuit board (Fig. 1).  
Regarding claim 6, Paurus further discloses that: the circuit board comprises one or more additional capacitive elements (Fig. 1, 110/120) disposed above the capacitive element (Fig. 1, 110 above 140); and each of the additional capacitive elements comprises a third conductive layer (Fig. 1, second 120), a fourth conductive layer (Fig. 1, top 120) disposed above the third conductive layer (Fig. 1), and another dielectric material (Fig. 1, top 110) disposed between the third conductive layer and the fourth conductive layer (Fig. 1).  
Regarding claim 7, Paurus further discloses that: the circuit board comprises one or more additional capacitive elements (Fig. 1, 110s/120s) disposed adjacent to the capacitive element (Fig. 1); andP+S Ref. No.: 192227US18QUALCOMM Ref. No.: 192227 each of the additional capacitive elements comprises a third conductive layer (Fig. 1, 120), a fourth conductive layer (Fig. 1, adj 120) disposed above the third conductive layer (Fig. 1), and another dielectric material (Fig. 1, 110) disposed between the third conductive layer and the fourth conductive layer (Fig. 1).  
Regarding claim 15, Paurus discloses a method of fabricating an electronic device (Fig. 1), comprising: forming a circuit board (Fig. 1, 100) having a capacitive element (Fig. 1, 140) implemented therein, wherein the capacitive element comprises a first conductive layer (Fig. 1, 170), a second conductiveP+S Ref. No.: 192227US19QUALCOMM Ref. No.: 192227 layer (Fig. 1, 160) disposed above the first conductive layer (Fig. 1), and a solid dielectric material (Fig. 1, 150) disposed between the first and second conductive layers (Fig. 1), wherein the dielectric material has a high dielectric constant greater than 10,000 (1E4) (between 10000-20000 [Col 4, lines 46-54]); and coupling an integrated circuit (Fig. 1, 130) to the circuit board (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paurus et al (US 5162977) in view of McGregor (US 2006/0082981).
Regarding claim 2, Paurus fails to teach the claim limitations. 
McGregor teaches that the dielectric constant of the dielectric material is in a range from 100,000,000 (1E8) to 1,000,000,000 (1E9) (dielectric made with calcium copper titanate [0018] known to have dielectric constant from 100,000,000 (1E8) to 1,000,000,000 (1E9) as shown in application specification).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known materials and designs in the art to meet user needs based on known design possibilities.
Regarding claim 3, Paurus fails to teach the claim limitations. 
McGregor teaches that the dielectric material comprises calcium copper titanate (CaCuTiO2) (dielectric made with calcium copper titanate [0018]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known materials and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, Paurus fails to teach the claim limitations. 
McGregor teaches that the capacitive element and the one or more additional capacitive elements are electrically coupled in parallel with each other ([0002]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known configurations and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Paurus fails to teach the claim limitations. 
McGregor teaches that forming the circuit board comprises: forming the dielectric material above the first conductive layer; and forming the second conductive layer above the dielectric material, wherein the dielectric constant of the dielectric material ranges from 100,000,000 (1E8) to 1,000,000,000 (1E9), and wherein the dielectric material comprises calcium copper titanate (CaCuTiO2) (dielectric made with calcium copper titanate [0018] known to have dielectric constant from 100,000,000 (1E8) to 1,000,000,000 (1E9) as shown in application specification).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known materials and designs in the art to meet user needs based on known design possibilities.
  Regarding claim 17, Paurus further teaches forming the circuit board further comprises: forming additional capacitive elements (Fig. 1, 110/120) above the capacitive element (Fig. 1), wherein each of the additional capacitive elements comprises a third conductive layer (Fig. 1, second 120), a fourth conductive layer (Fig. ,1 top 120) disposed above the third conductive layer (Fig. 1), and another dielectric material (Fig. 1, 110) disposed between the third conductive layer and the fourth conductive layer (Fig. 1).
However, Paurus fails to fully teach electrically coupling the capacitive elements in series with each other.  
McGregor teaches electrically coupling the capacitive elements in series with each other ([0002]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known configurations and designs in the art to meet user needs based on known design possibilities.
 Regarding claim 18, Paurus further teaches forming the circuit board further comprises: forming additional capacitive elements (Fig. 1, 110/120) disposed adjacent to the capacitive element (Fig. 1), wherein each of the additional capacitive elements comprises a third conductive layer (Fig. 1, bottom 120s), a fourth conductive layer (Fig. 1, top 120s) disposed above the third conductive layer (Fig. 1), and another dielectric material (Fig. 1, 110) disposed between the third conductive layer and the fourth conductive layer (Fig. 1).
However, Paurus fails to fully teach electrically coupling the capacitive elements in parallel with each other.  
McGregor teaches electrically coupling the capacitive elements in parallel with each other ([0002]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of McGregor to the invention of Paurus, in order to construct the devices using known configurations and designs in the art to meet user needs based on known design possibilities.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paurus et al (US 5162977) in view of Furuyama et al (US 2019/0306981).
Regarding claim 4, Paurus fails to teach the claim limitations. 
Furuyama teaches that the first and second conductive layers (Fig. 1, 12/13) are separated from each other by a distance of less than 40 µm (1-3 µm [0041]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Furuyama to the invention of Paurus, in order to construct the devices using known configurations and designs in the art to meet user needs based on known design possibilities.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paurus et al (US 5162977) in view of Moul et al (US 2013/0180762).
Regarding claim 9, Paurus fails to teach the claim limitations. 
Moul teaches that the capacitive element comprises a plurality of dielectric layers disposed between the first and second conductive layers (dielectric layers can be single or multiple [0122]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Moul to the invention of Paurus, in order to construct the devices using known configurations and designs in the art to meet user needs based on known design possibilities.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paurus et al (US 5162977) in view of Besser et al (US 2008/0122518).
Regarding claim 10, Paurus fails to teach the claim limitations. 
Besser teaches an energy harvester (Fig. 15, 32) coupled to the circuit board (Fig. 15, 156) and electrically coupled to the capacitive element (Fig. 15, 64 when combined this would be the capacitor of Paurus) through the circuit board (when combine), wherein the energy harvester is configured to generate an electric current for charging the capacitive element ([0104]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Besser to the invention of Paurus, in order to construct the devices using known designs in the art to meet user needs based on the next level systems that it could be incorporated into while serving its intended purpose.
Regarding claim 11, Paurus, as modified by Besser, further teaches the energy harvester comprises a photovoltaic energy harvester (Besser [0104]) configured to convert light for generating the electric current (Besser [0104]) or a radio frequency (RF) energy harvester configured to convert electromagnetic radiation at radio frequencies for generating the electric current (Besser [0104]).  
Regarding claim 12, Paurus, as modified by Besser, further teaches a power management circuit (Besser [0116]) coupled to the circuit board (Besser [0104]) and electrically coupled to the integrated circuit and the capacitive element through the circuit board (Besser [0104] when combined).  
Regarding claim 13, Paurus, as modified by Besser, further teaches the power management circuit is configured to supply power to the integrated circuit via an electric charge stored by the capacitive element (Besser [0104]).  
Regarding claim 14, Paurus, as modified by Besser, further teaches a battery electrically coupled to the power management circuit (Besser [0104]).  
Regarding claim 19, Paurus fails to teach the claim limitations. 
Besser teaches coupling an energy harvester (Fig. 15, 32) to the circuit board (Fig. 15, 156), wherein the energy harvester is electrically coupled to the capacitive element through the circuit board (Fig. 15, when combined) and configured to generate an electric current for charging the capacitive element ([0104]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Besser to the invention of Paurus, in order to construct the devices using known designs in the art to meet user needs based on the next level systems that it could be incorporated into while serving its intended purpose.
Regarding claim 20, Paurus, as modified by Besser, further teaches: the energy harvester comprises a photovoltaic energy harvester (Besser [0104]) configured to convert light for generating the electric current (Besser [0104]) or a radio frequency (RF) energy harvester configured to convert electromagnetic radiation at radio frequencies for generating the electric current (Besser [0104]); the method further comprises coupling a power management circuit (Besser [0116]) to the circuit board (Besser [0116]); the power management circuit is electrically coupled to the integrated circuit and the capacitive element through the circuit board (Besser [0116]); and the power management circuit is configured to supply power to the integrated circuit via an electric charge stored by the capacitive element (Besser [0116] when combined).
Additional Relevant Prior Art:
Miller (US 5185690) teaches relevant art in Fig. 1-14.
Hernandez (US RE. 35064) teaches relevant art in Fig. 1-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848